DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael D. Maicher (Reg. No. 75,417) on January 12, 2021.
The application has been amended as follows:

IN THE CLAIMS:
	1.	(Currently Amended) A method performed by an 
measuring an actual data rate of the wireless link between a station and the AP by monitoring, exclusively from the AP, the data transferred on the wireless link between the station and the AP, wherein the AP is an 802.11 AP that is part of a 802.11 wireless local area network (WLAN);
determining an available data rate of the wireless link between the station and the AP;
calculating a headroom based on the actual data rate and the available data rate;

evaluating the wireless link between the station and the AP, based on the calculated assessment value;
determining an indication of a quality of the wireless link between the station and the AP based on the assessment value; and
sending [[an]] the indication of the link quality based on the assessment value to a service provider of the AP that resides outside of the WLAN of the AP. 

2.	(Previously Presented) The method of claim 1, wherein the calculating the headroom is further based on a difference between the available data rate and the actual data rate of the wireless link between the station and the AP. 

3.	(Canceled) 

	4.	(Previously Presented) The method of claim 1, wherein the formula further includes a first constant (C1) added to the actual data rate, and a second constant (C2) added to the headroom.

5.	(Previously Presented) The method of claim 4, wherein the first and the second constants (C1, C2) are determined by boundary conditions. 


((DR+C1) x C3)/((headroom + C2) x (DR + headroom + C4)),
wherein DR is the actual data rate, C1 is a first constant, C2 is a second constant, and C3 is a third constant and C4 is a fourth constant. 

7.	(Original) The method of claim 6, wherein C3 = C1, or C3 = 100 x C1. 

8.	(Canceled) 

9.	(Canceled) 

10.	(Previously Presented) The method of claim 1, further comprising calculating a plurality of assessment values for a plurality of stations, each with a separate wireless link to the AP, that are accumulated over a certain time period and normalizing the assessment value over the certain time period to be incorporated into the indication of the link quality in order to give an estimation of a risk of having Wi-Fi issues. 

11.	(Canceled) 

12.	(Currently Amended) An 802.11 access point (AP), the AP comprising a processor operatively coupled to a memory and a wireless node, wherein the processor memory and wireless node are configured to evaluate a wireless link between the AP and a station by:
between a station and the AP by monitoring, exclusively from the AP, the data transferred on the wireless link between the station and the AP, wherein the AP is an 802.11 AP that is part of a 802.11 wireless local area network (WLAN)[[,]];
determining an available data rate of the wireless link between the station and the AP[[,]];
calculating a headroom based on a lookup table or a formula, the formula and lookup table including the actual data rate, a boundary constant, and the headroom;
evaluating the wireless link between the station and the AP, based on the calculated assessment value;
determining an indication of a quality of the wireless link between the station and the AP based on the assessment value; and
sending [[an]] the assessment value to a service provider for monitoring the performance of the wireless link of based on the assessment value, wherein the service provider resides outside of the WLAN of the AP. 

13.	(Canceled) 

14.	(Previously Presented) A computer program, executable by a processor and comprising executable program code for performing a method in accordance with claim 1. 



16.	(Canceled)

17.	(Previously Presented) The device of claim 12, wherein the processor is adapted to calculate the headroom by including a difference between the available data rate and the actual data rate. 

18.	(Previously Presented) The device of claim 12, wherein the formula further includes at least one of a ratio of the actual data rate and the headroom, and a sum of the actual data rate and the headroom. 

19.	(Previously Presented) The device of claim 18, wherein the ratio of the assessment value is a ratio between a first constant (C1) added to the actual data rate, and a second constant (C2) added to the headroom. 

20.	(Previously Presented) The device of claim 17, wherein the formula is:
((DR + C1) x C3)/((headroom + C2) x (DR + headroom + C4)), wherein DR is the actual data rate,  C1 is a first constant, C2 is a second constant, and C3 is a third constant, and C4 are a fourth constant.

21.	(Canceled)  



23.	(Currently Amended) A method implemented by [[a]]an 802.11 access point (AP) for evaluating a wireless link of the AP and a station, comprising: 
measuring an actual data rate of the wireless link between a station and the AP by monitoring, exclusively from the AP, the data transferred on the wireless link between the station and the AP, wherein the AP is an 802.11 AP that is part of a 802.11 wireless local area network (WLAN);
determining an available data rate of the wireless link between the station and the AP; 
calculating a headroom based on the actual data rate and the available data rate;
calculating an assessment value is based the formula 
((DR + C1) x C3)/((headroom + C2) x (DR + headroom + C4))
wherein DR is the actual data rate, C1 is a first constant, C2 is a second constant, C3 is a third constant, and C4 is a fourth constant representative of one or more boundary conditions; 
generating a graph of the assessment value versus a time the actual data rate is measured; and
sending the graph to a service provider of the AP that resides outside of the WLAN of the AP. 
24.	(Original) The method of claim 1, further comprising repeating calculating the assessment value for a plurality of times generating a plurality of assessment values, and generating a graph of the plurality of the assessment values taken at the plurality of 

25.	(Previously Presented) The method of claim 24, wherein sending indication of the link quality based on the assessment value to a service provider further includes sending the graph. 

26.	(Previously Presented) The method of claim 1, wherein the wireless link is between the wireless device and a plurality of stations.

27.	(Previously Presented) The device of claim [[11]] 12, wherein the wireless link is between the wireless device and a plurality of stations.

28.	(Previously Presented) The method of claim 23, wherein the wireless link is between the wireless device and a plurality of stations.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of records, individually or in combination, fail to explicitly anticipate or render obvious limitations of “determining an available data rate of the wireless link between the station and the AP; calculating a headroom based on the actual data rate and the available data rate; calculating an assessment value 
evaluating the wireless link between the station and the AP, based on the calculated assessment value; determining an indication of a quality of the wireless link between the station and the AP based on the assessment value; and sending the indication of the link quality based on the assessment value to a service provider of the AP that resides outside of the WLAN of the AP”, as recited in claim 1, and similarly recited in claims 12 and 23.
By interpreting the claims in light of the Specification, the examiner finds the claimed invention to be patentably distinct from the prior art of records. 
The dependent claims, being further limiting to the independent claims, and enabled by the specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU D BELETE/Examiner, Art Unit 2468                                                                                                                                                                                                        /PARTH PATEL/Primary Examiner, Art Unit 2468